Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00675-CV

                                        IN RE CODY TEXAS, L.P.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 1, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           The underlying proceeding is on remand after this court rendered judgment that granted

Cody Texas, L.P.’s bill of review and remanded the case to the trial court for further proceedings.

See Cody Tex., L.P. v. BPL Expl., Ltd., 513 S.W.3d 522, 543 (Tex. App.—San Antonio 2016, pet.

denied). Both parties have filed motions for judgment in the trial court.

           In this mandamus proceeding, relator, Cody Texas, L.P., requests us to compel the trial

court “to grant Cody Texas’ Motion for Judgment and enter a final judgment that BPL Exploration,

Ltd. take nothing by all claims alleged or that could have been alleged in its lawsuit.” The court

has considered relator’s petition for a writ of mandamus and is of the opinion that relator has not




1
 This proceeding arises out of Cause No. 8,665, styled BPL Exploration, Ltd. v. Cody Energy L.L.C., and Cody Texas,
L.P., pending in the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.
                                                                                  04-17-00675-CV


demonstrated it is entitled to the relief sought. Accordingly, we deny the petition for a writ of

mandamus.

                                                PER CURIAM




                                              -2-